The following opinion was filed February 9, 1926:
Eschweiler, J.
Upon stipulation of the parties, the result in these two cases, the issues being the same, was to be that reached in the two cases of State ex rel. Park Falls L. Co. v. Stauber and State ex rel. Edward Hines H. & H. Co. v. Stauber, ante, p. 310, 207 N. W. 409.
By the Court. — Judgments reversed, and causes remanded for further proceedings according to law.
Owen, Crownhart, and Stevens, JJ., dissent.
The respondent moved for a rehearing.
In support of the motion there was a brief by C. E. Lovett of Park Falls, attorney, and Bundy, Beach & Holland of Eau Claire, of counsel, the Attorney General and Frank*327lin E. Bump, assistant attorney general, appearing for the State.
In opposition thereto there was a brief by W. K. Parkinson of Phillips, attorney, and William S. Bennet of Chicago and Olin & Butler of Madison, of counsel.
The motion was denied, with $25 costs, on June 21, 1926.